r =e

USDS SSDNY

UNITED STATES DISTRICT COURT |DOCT IMENT |
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED =|

DOC #

  

 

iE DATE FILED: ies
ADOLFO DIAZ, Sarees recane econo
Petitioner,
= No, 20-cv-232 (RJS)
No. 16-cr-719-5 (RJS)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The Court is in receipt of Petitioner Adolfo Diaz’s motion to vacate his § 924(c) conviction
pursuant to 28 U.S.C. § 2255. Accordingly, IT IS HEREBY ORDERED THAT (1) the United
States Attorney for the Southern District of New York shall answer or otherwise respond to the
motion, and shall include transcripts of any relevant proceedings not already contained in the
record, no later than March 17, 2020; and (2) Petitioner shall file a reply no later than May 6, 2020.
The Clerk of Court is respectfully directed to serve copies of this order, the motion, and any other
papers in support thereof, by certified mail upon the United States Attorney for the Southern
District of New York.

SO ORDERED.

Dated: January 27, 2020
New York, New York

 

ICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
